Citation Nr: 1215204	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  05-41 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Raynaud's syndrome.

2.  Entitlement to service connection for residuals of cold weather injuries to the feet.

3.  Entitlement to service connection for residuals of cold weather injuries to the ears.

4.  Entitlement to service connection for coronary artery disease, claimed as a heart condition.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for coronary artery disease, status post myocardial infarction.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and October 2005 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously remanded by the Board in January 2009 and May 2010 for further evidentiary development.  The issue involving entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for coronary artery disease, status post myocardial infarction, is now ready for disposition.

During the course of this appeal, the Court held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Veteran is not shown to suffer currently from any psychiatric disorder other than PTSD.  The Veteran's alcohol abuse is in remission.  Regardless, service connection for the disorder on a direct basis is precluded by law.  See 38 C.F.R. § 3.301.  Thus, the issue involving PTSD remains as stated on the first page of this decision.  
The issues of: 1) entitlement to service connection for Raynaud's syndrome; 2) entitlement to service connection for residuals of cold weather injuries to the feet; 3) entitlement to service connection for residuals of cold weather injuries to the ears; 4) entitlement to service connection for coronary artery disease, claimed as heart condition; 5) entitlement to service connection for PTSD; and 6) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the evidence is against finding that the Veteran has additional disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, or proximately caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

The Veteran is not entitled under the law to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for coronary artery disease, status post myocardial infarction, claimed to be proximately caused by negligence on the part of VA in furnishing medical care or an event not reasonably foreseeable.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In the present case, the RO advised the Veteran of what the evidence must show to establish entitlement to compensation under 38 U.S.C.A. § 1151 in a notice letter sent in January 2005, which was prior to the initial denial of the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of his claim.  The RO further described what evidence that the Veteran should provide in support of his claim.  

Regarding Dingess notice requirements, the Board notes that the Veteran was not advised of how VA assigns a disability rating and an effective date once the award of benefits has been established in the January 2005 notice letter.  However, such notice was later provided in March 2006 and the Veteran's claim was subsequently readjudicated.  Any timing defect with respect to the notice has been cured.  Furthermore, for reasons explained below, the Veteran's claim is being denied and no disability rating or effective date will be assigned.   

Because the Veteran was provided with adequate notice with respect to his claim by way of the January 2005 pre-adjudication notice letter, the Board concludes that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

In regard to VA's statutory duty to assist in claims development, the Board notes that treatment records adequately identified as relevant to the claim have been obtained to the extent possible, and are associated with the claims folder.  Relevant treatment records from the Kansas City VA Medical Center (VAMC) are included.  Records pertaining to the Veteran's award of disability benefits from the Social Security Administration (SSA) are also of record.  Further, written statements from the Veteran and/or his representative are included in the claims folder.  There are no additional records pertinent to the claim found in the Veteran's electronic folder through Virtual VA.     

Medical opinions were also obtained in connection with the claim in June 2005 and in November 2010.  The medical reviewers who provided the opinions considered the Veteran's medical history as documented in the claims folder, and relevant medical principles and provided a sound rationale for the conclusions.  Collectively, the medical opinions are deemed adequate for the purpose of this adjudication and no further medical opinion is needed.   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board further finds that there has been compliance with our prior remand with respect to this claim.  Stegall v. West, 11 Vet. App. 268 (1998).  In view of the foregoing, the Board will proceed with appellate review.  

II.  Compensation under the provisions of 38 U.S.C.A. § 1151

The Board has thoroughly reviewed all the evidence in the claims folder.  Although we have an obligation to provide reasons or bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, in the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran is seeking compensation benefits for additional heart disability which he believes is due to negligent treatment he received at the Kansas City VAMC from 1991 to 1995.  

In analyzing claims under section 1151, it is first important to note that the law underwent significant amendment, effective for claims filed on or after October 1, 1997.  Because the Veteran filed his claim under the provisions of section 1151 claim in 2004, the post-October 1, 1997, version of the law and regulation will be applied.  38 C.F.R. § 3.361; VAOPGCPREC 40-97.

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

In this case, the Veteran contends that he received negligent treatment from the VAMC in Kansas City from 1991 through 1995.  He asserts that he complained repeatedly of chest pain during that time but was told nothing was wrong with his heart each time.  He also reports that he began to experience chest pain again on July 8, 1996, which progressed when he got to work.  Once he was taken to the hospital, he was given medication to ease the pain and immediately taken to surgery for an angioplasty procedure.  He reports that his main left artery was blocked and a stent was inserted.  He asserts that he had permanent damage to his heart due to the progression of the heart disease, which had not been treated at the VAMC despite his repeated complaints.  This led to his heart attacks.  He further states that he currently has shortness of breath, becomes weak with physical activity, and has been unable to work for the last two years.  Moreover, he notes that the damage to his heart has affected his whole circulatory system contributing to his other medical conditions.  See November 2004 VA Form 21-4138.    

As stated above, the Board has considered all of the evidence pertinent to the Veteran's claim.  However, the Board finds that a preponderance of the evidence weighs against the claim for compensation benefits under the provision of 38 U.S.C.A. § 1151 for reasons explained below.  

In June 2005, a VA medical reviewer considered the Veteran's medical history as documented in the claims folder, to particularly include treatment records from the Kansas City VAMC relevant to the claim.  

In summarizing the relevant medical evidence in the examination report, the reviewer noted that the Veteran was admitted to the Kansas City VAMC for five days in May 1991 with symptoms of chest pain and was also found to have left lung lesion on chest x-ray which on further investigation was found to be chronic and benign.  The reviewer noted that, during that hospitalization, the Veteran was seen by a cardiologist and underwent a treadmill stress test on May 13, 1991.  The Veteran exercised for 7 minutes with peak heart rate of 157/m and peak blood pressure (BP) of 200/90 mm Hg.  The Veteran reportedly had no chest pain or EKG changes during the test.  He was started on aspirin and betablockers and was scheduled for a follow-up appointment in cardiology clinic two months even if it was an overbook.  His total cholesterol on May 9, 1991 was 169 mg/dl, with normal range between 100 and 200 mg/dl.  

The reviewer then noted that the Veteran was subsequently seen in the cardiology clinic in July 1991, October 1991, and April 1992.  His symptoms were felt to be typical/atypical but stable, and his BP was noted to be mildly elevated (140/98).  He was advised on weight reduction for optimal blood pressure control as he was already on betablockers and aspirin.  He was discharged from the cardiology clinic on April 21, 1992.  

The reviewer further noted that the Veteran's blood pressure was 147/87 and he was advised to quit smoking in a subsequent follow-up visit in July 1995.  Approximately one year later, the Veteran suffered from acute non-ST elevation myocardial infarction (MI) and was hospitalized for three days.  The hospital discharge note reveals that he was suffering from progressive chest pain prior to the hospitalization for about nine months and was scheduled for cardiac catheterization but the Veteran did not show up.  It was also noted that the Veteran underwent angioplasty of proximal left anterior descending (LAD) during the hospitalization.  

Based on his review of the evidence, the reviewer found that the management of the Veteran's initial hospitalization in 1991 and in subsequent follow-up visits until 1992 was appropriate.  He reasoned that the Veteran was appropriately investigated with a stress test and was started on aspirin and betablockers for primary prevention of MI.  He further noted that Veteran's total cholesterol was within normal range.  

The reviewer then concluded that the Veteran's MI in 1996 was not a result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA.  He explained that, while symptoms of progressive chest pain for nine months could have led to the heart attack in 1996, he was advised and scheduled for cardiac catheterization but did not show up according to the hospital discharge note.  

In May 2010, the Board remanded the claim in order to obtain a medical opinion that addressed whether the 1996 MI was an event not reasonably foreseeable.  

Pursuant to the remand, a second medical reviewer considered the Veteran's medical history as documented in the claims file.  He noted that the Veteran had had chest pains since 1991 raising concern for coronary artery disease.  He was investigated and underwent stress testing at that time without ECG or other evidence for significant coronary disease, and was appropriately managed with aspirin, betablockers, and nitrates - likely for many years until 1996.  He also noted that a stress test in 1996 was abnormal and a catheterization was scheduled.  However, it was postponed due to infection and the Veteran did not follow-up for catheterization afterwards.  Three to six months later, the Veteran developed unstable angina and outside catheterization at a private medical center where 90% LAD lesion was successfully stented.  The examiner noted that, importantly, the Veteran did not suffer a significant MI at the time - only dynamic ECG changes with rest.  Angina resulted in catheterization and percutaneous coronary intervention (PCI).  The reviewer further noted that the last echocardiogram in 2004 documents normal cardiac function with left ventricle (LV) ejection fraction (EF) of 60 percent without evidence for any old infarction.  

Based on his review of the evidentiary record, the November 2010 reviewer concluded that it was less likely than not that the 1996 MI was not reasonably foreseeable.  He reasoned that case review demonstrated that medical evaluation and management for CAD provided proper evaluation, monitoring and management that resulted in undetectable pathologic evidence by most recent echo of record without any evidence of any old MI.  Therefore, no residuals of the event in question of MI in 1996 were detectable by the echo of record from 2004.  He further added that the Veteran did have known risk factors which were medically managed and would have been disclosed to the Veteran in the discussion of medical treatment and management.  He added that it was more likely than not that a reasonable health care provider would disclose the known risks to the Veteran and specifically cited a May 1991 clinic note, which specifically made note of certain risk factors for the Veteran.  He wrote that it was more likely than not that the risk factors for MI would have been discussed by the Veteran's health care provider.

The reviewer additionally wrote that it was more likely than not that the Veteran's risk factors for infarction were discussed prior to the 1996 event as he had stress testing done in 1991 for chest pain and was negative for ischemic changes and was properly medically managed for that.  He noted that a cardiology consult note from July 1991 showed stable angina reasonably controlled with medication.  The reviewer also referenced the fact that the 1991 note reads that the Veteran was low/intermediate risk for further cardiac events so medical management was started.  Moreover, the reviewer states that the Veteran had a stress test in 1996 prior to his MI which was abnormal and an angiogram was scheduled as a result of the finding.  He added that the Veteran had CAD that required PCI to LAD but not significant cardiac residual damage from CAD as evidenced by echocardiogram in 2004, which was many years after the 1996 event in question when he underwent PCI.  

Upon review of the medical opinions above, the Board notes that the medical reviewers provided sound rationale in support of their conclusions and cited to relevant medical records in the claims folder.  The summaries provided by the medical reviewers of the relevant treatment records are consistent with the Board's review.  There is further no competent medical opinion to the contrary of record.  For these reasons, the Board affords the medical opinions great probative value in resolving the medical questions at issue in this appeal.  

Although the Veteran has repeatedly contended that the Kansas VAMC's failure to properly treat his coronary artery disease led to permanent heart damage and the 1996 MI, the Board affords the opinion provided by the VA medical reviewers more probative value.  The medical reviewers, unlike the Veteran, have medical training and expertise and are able to render a competent opinion with respect to the medical question of whether the Veteran has additional disability caused by VA treatment.  On the other hand, the Veteran, as a layperson without relevant medical qualifications, is not competent to render such an opinion.  Thus, his opinion is afforded no probative value.    

Thus, in summary, the medical opinion evidence of record does not indicate that the Veteran has additional disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, or proximately caused by an event not reasonably foreseeable.  Instead, the medical reviewers found that the Veteran was properly treated for his complaints of chest pain and was adequately advised regarding his risk factors for MI prior to its occurrence in 1996.  

Therefore, upon consideration of the foregoing, we find that the preponderance of the evidence weighs against finding that the Veteran suffers from additional disability due to treatment he received through VA from 1991 through 1995 prior to suffering his 1996 MI or an event not reasonably foreseeable.  Consequently, his appeal is denied.       

Because the Board has concluded that the preponderance of the evidence is against the claim, entitlement to compensation benefits under 38 U.S.C.A. § 1151 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for coronary artery disease, status post myocardial infarction is denied.  


REMAND

For reasons explained below, review of the record reveals that the remaining claims must be remanded for further evidentiary development before the Board may proceed with appellate review.

In May 2010, the Board remanded the Veteran's service connection claims, in pertinent part, on the bases that there had not been compliance with our prior January 2009 remand orders.  Specifically, the Board found that there was no indication that searches were conducted for the Veteran's medical records dated in 1967 and 1968 from Irwin Army Hospital or that any attempts were made to obtain medical records from the Fort Riley Stockade Infirmary.  As a result, the Board ordered that the Veteran's medical treatment reports for the period from October 31, 1966 to September 24, 1968 from the Fort Riley Stockade Infirmary and Irwin Army Hospital be requested and associated with the record. 

A request for medical records from the Fort Riley Stockade Infirmary for the period from October 31, 1966 to September 24, 1968 was indeed made in September 2010.  A response was received in November 2010 that no records were located.  A formal finding on the unavailability of service treatment records was made in April 2011.  

However, as pointed out by the Veteran's representative in the Informal Hearing Presentation (page 3), no request for records from the Irwin Army Hospital for the period from 1967 to 1968 was ever made.  Therefore, this case must again be remanded so that the AMC may comply with the Board's order.  Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, regarding the Veteran's TDIU claim, we note that the claim is dependent upon the outcome of all of the other claims being remanded for further evidentiary development.  Consequently, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

1.  Request through appropriate channels copies of medical treatment reports for the Veteran from the Irwin Army Hospital for the period from October 31, 1966 to September 24, 1968.  The materials obtained, if any, should be associated with the record.  This request is not limited to records pertaining to treatment for stab wounds but is a request to obtain all outstanding medical records for the Veteran from these facilities for association with the claims file.  If appropriate, prepare a memorandum of unavailability and provide the Veteran with proper notice of the inability to obtain the records in accordance with 38 C.F.R. § 3.159(e).    

2.  Thereafter, schedule the Veteran for an appropriate VA examination for his claimed PTSD.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's psychiatric history and findings as documented upon any prior psychiatric examination or treatment.  The examiner should confirm review of the claims folder in the examination report.  

If a current diagnosis of PTSD is found based on examination of the Veteran and review of the claims folder, the examiner should answer the following question: Is it at least as likely as not (i.e., to at least a 50-50 probability) that the Veteran's PTSD is causally or etiologically related to service, to include any event or incident therein; or, alternatively, is any such relationship to service unlikely (i.e., less than a 50-50 probability)?  

The examiner must specify which of the Veteran's claimed stressor events involving his service as a military policeman are sufficient to support the PTSD diagnosis.  In so doing, the examiner should consider the fact that the Veteran's claimed stressor event of having been hit in the right eye with the spring from a rifle in January 1967 is documented in his service treatment records.  Also, the Board notes that the Veteran was a security guard at the Fort Riley Stockade.  Therefore, for the purposes of providing the opinion, please accept the Veteran's account of having to break up fights and being threatened by inmates as fact.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should fully explain how he or she arrived at the answers provided.  If the examiner cannot answer any question without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the above actions have been completed and any other development deemed necessary has been undertaken (to include consideration of whether any additional medical examinations are warranted), readjudicate the Veteran's claims.  Should the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

This case is being REMANDED for additional evidentiary development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


